DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This Office Action is responsive to the Applicant's communication filed 03 November 2020.  In view of this communication, claims 1-11 are now pending in the application.
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d) or (f), 365(a) or (b), or 386(a), which papers have been placed of record in the file. 
Information Disclosure Statement
The information disclosure statement(s) submitted on 03 November 2020 was/were filed before mailing of the first action on the merits.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.
Disclosure
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 
Element “141”; page 3, line 7 and page 7, line 32 of the specification.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. — The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 4 and 9-10 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 4 recites the limitation “each section can be removed easily”.  The term “easily” is a relative term which renders the claim indefinite. The term “easily” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Claims 9-10 recite the limitations that the connector of the regulator and the terminal of the rectifier “are preferably” in a particular configuration.  The term “preferably” renders the claim indefinite because it is unclear whether the limitations following the term are part of the claimed invention.  See MPEP § 2173.05(d).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shinosaka (US 2012/0025657 A1), hereinafter referred to as “Shinosaka, in view of Hill et al. (US 2008/0136273 A1), hereinafter referred to as “Hill”.
Regarding claim 1, Shinosaka discloses a cover [81] to protect a regulator [15] (fig. 1-2; ¶ 0019), the cover [81] comprising: 
a connector [conn] to be connected to an electrical system of a motor vehicle (fig. 2; ¶ 0019, 0026; “a connector (not shown in the drawing) is arranged on an upper concave shaped space portion shown in FIG. 2.”); 
a rectifier [13] which comprises a terminal [36] to be connected to a battery of the vehicle itself (fig. 1-2; ¶ 0022, 0027), 
wherein both the connector [conn] and the rectifier [13] form part of an alternator for motor vehicles (fig. 1; ¶ 0019; “vehicle AC generator”); and 
  
    PNG
    media_image1.png
    495
    574
    media_image1.png
    Greyscale

at least two sections which are compatible respectively with at least two possible configurations of the connector [conn] or at least two sections [39] which are compatible respectively with at least two possible configurations of the terminal [36] of the rectifier [13] (fig. 2; ¶ 0026).
Shinosaka does not disclose that the at least two sections of the cover are removable to accommodate the possible configurations.
Hill discloses an electrical machine [11] comprising a cover [15] (fig. 1; ¶ 0017-0018), the cover [15] comprising at least two removable sections [31’] which are compatible respectively with at least two possible configurations of a connector [21] or terminal [13] (fig. 6-9; ¶ 0025-0027). 

    PNG
    media_image2.png
    366
    582
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the cover of Shinosaka having removable sections compatible with multiple configurations of the connector or the terminals as taught by Hill, in order to allow the same cover to be used in machines of different horsepower or voltages, thereby providing significant cost savings (¶ 0029-0030 of Hill).
Regarding claim 2, Shinosaka, in view of Hill, discloses the cover according to claim 1, as stated above, wherein Hill further discloses that each of the removable sections [31’] can be cut to remove part of the material of the cover [15] (fig. 6-7; ¶ 0026; “for easy break out… or… to be cut away using a knife”), allowing the connector [21] of the alternator and/or the terminal [13] of the rectifier to be cleared to be connected to the electrical system of the motor vehicle and the battery of the vehicle itself respectively (this statement of intended used does not imply any additional structural or functional limitations to the removable sections).
Regarding claim 3, Shinosaka, in view of Hill, discloses the cover according to claim 2, as stated above, wherein Hill further discloses that each removable section [31’] can be cut independently from the other removable sections [31’] (fig. 6-7; ¶ 0026; only the left-most tab is shown to be cut in the figures).
Regarding claim 4, Shinosaka, in view of Hill, discloses the cover according to claim 1, as stated above, wherein Hill further discloses that the perimeter of each of the removable sections [31’] is pre-cut [32’], such that each section [31’] can be removed easily (fig. 6-7; ¶ 0026-0027; a “pre-cut” structure is one that is thinner, so as to be more easily penetrated; Hill discloses “thin wall portions” to facilitate easy removal of each section).
Allowable Subject Matter
Claim(s) 5-8 and 11 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim(s) 9-10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 5, and all claims dependent thereon, the prior art does not disclose, inter alia, the cover according to claim 1, wherein the cover comprises two removable sections which are compatible respectively with two configurations of the connector of the alternator, and two removable sections which are compatible respectively with two configurations of the terminal of the rectifier.
Regarding claim 8, and all claims dependent thereon, the prior art does not disclose, inter alia, the cover according to claim 1, wherein the cover comprises four removable sections, which are compatible respectively with four configurations of the connector of the alternator, and two removable sections which are compatible respectively with two configurations of the terminal of the rectifier.
Regarding claim 11, and all claims dependent thereon, the prior art does not disclose, inter alia, the cover according to claim 1, wherein at least two removable sections forming at least two openings are cut, which permit the connection of the connector of the regulator and the connection of the terminal of the rectifier to the electrical system of the motor vehicle and to the battery of the vehicle itself respectively.
The prior art teaches an alternator having both a connector and a rectifier, and generally teaches removable sections in the alternator housing for accommodating multiple configurations of connectors/terminals.  However, the prior art does not disclose removable sections specifically for the particular arrangements recited in claims 5 and 8, with multiple removable sections for both of the connector and the terminal.  Therefore, these claims are neither anticipated nor rendered obvious by the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  Prior art:
Vohlgemuth (US 2013/0106218 A1) discloses an electrical machine comprising a cover having multiple removable sections [50] (fig. 4; ¶ 0050) which are compatible with at least two possible configurations of a terminal/connector.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Andrews whose telephone number is (571)270-7554.  The examiner can normally be reached on Monday-Thursday, 8:30am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached at 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michael Andrews/
Primary Examiner, Art Unit 2834